                                          Case 3:13-cv-02295-JSC Document 139 Filed 11/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC ANTHONY GARRIS,                              Case No. 13-cv-02295-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER REQUESTING PARTIES TO
                                                 v.                                        FILE PROPOSED AMENDED
                                   9
                                                                                           JUDGMENT
                                  10     FEDERAL BUREAU OF
                                         INVESTIGATION,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On September 11, 2019, the Ninth Circuit Court of Appeals issued an order affirming in

                                  14   part and reversing in part this Court’s judgment, and remanded the action to this Court to direct

                                  15   Defendant to expunge the 2004 Memo. The mandate issued on November 4, 2019. Accordingly,

                                  16   the parties are directed to meet and confer on a proposed amended judgment consistent with the

                                  17   Ninth Circuit’s order. The parties shall file a joint proposed amended judgment or separate

                                  18   proposed amended judgments by November 25, 2019.

                                  19          IT IS SO ORDERED.

                                  20   Dated: November 6, 2019

                                  21

                                  22
                                                                                                    JACQUELINE SCOTT CORLEY
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
